 

Case 1:20-cv-04944-GBD Document 12-1F ilkiidz2 0P atage df df 1

 

 

\[Uspe spNY
UNITED STATES DISTRICT COURT | Tact WONT

SOUTHERN DISTRICT OF NEW YORK: ' SRC ATE

  

 

MEGAN LUNDY, individually and on behalf
of all others similarly situated, ‘

Plaintiff,

No. 1:20-CV-04944-GBD
v.

IDEANOMICS, INC., ALFRED POOR,
BRUNO WU, AND CONOR MCCARTHY,

Defendants.

 

 

[PRBROSED] ORDER REGARDING RESPONSE TO COMPLAINT

THIS CAUSE came before the Court upon the Parties’ Joint Stipulation, and upon due
consideration and for good cause shown:

IT IS HEREBY ORDERED as follows:

1. Defendants shall not be required to answer or otherwise respond to the current
Complaint (ECF No. 1);

2. Within 10 days of entry of an order appointing a Lead Plaintiff, the parties will confer
and, in light of circumstances at that time, submit a proposed schedule for the filing
of an amended complaint, Defendants’ response thereto, and all briefing associated
with any motion(s) to dismiss; and

3. The parties’ stipulation and present order is without prejudice to or waiver of any
rights, arguments, defenses, or other objections of the parties.

Dated: JUL 2 3 2020 Guay, B Vint

HON Oh GE B. DANIELS
UNHTED STATES DISTRICT JUDGE

 

 
